JONES, Circuit Judge
(concurring).
This Court having held in the Campbell and Newbold cases (decided this day) that the distributions to stockholders made by Sharp & Dohme, Inc., in August and November 1933 were returns of capital and not taxable dividends, it follows that the plaintiff, as the distributing corporation, erred in withholding from its stockholders and in paying over to the Government, as a tax under Sec. 213 of the National Industrial Recovery Act (48 Stat. 195, 206), five per cent of the amounts for distribution. A claim for refund was, therefore, in order at the instance of a competent claimant. However, as the opinion for the Court clearly demonstrates, the plaintiff has failed to establish, under the pertinent statute, Sec. 772(a) of the Revenue Act of 1932, 47 Stat. 169, 26 U.S.C.A. Int.Rev. Code, §§ 1854(a), 3471(a), its right to maintain the claim for refund in its representative capacity save for the one stockholder by whom it was expressly authorized to act in such regard.
I therefore concur in the opinion and .order in this case.